—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered May 12, 1992, convicting defendant, after a jury trial, of four counts of rape in the first degree, three counts of sodomy in the first degree and kidnapping in the second degree, and sentencing him to seven concurrent terms of 8 to 24 years and a consecutive term of 8 to 24 years, unanimously affirmed.
We reject defendant’s contention, based on the forensic scientist’s conclusion that the DNA isolated from the semen *219stain on complainant’s clothing did not belong to defendant, that the evidence of his guilt on the rape and sodomy counts was insufficient, since corroborative medical evidence is not required to sustain a rape conviction based on a theory of forcible compulsion (People v Arhin, 203 AD2d 62, Iv denied 83 NY2d 908). We note the absence of defendant’s DNA in the semen sample was readily explained: complainant testified that she did not know whether defendant had ejaculated during the sexual assaults and that she had engaged in sexual intercourse with her boyfriend on the evening before and the morning of the day of the attack.
Defendant’s remaining contentions have largely been considered and rejected by this Court on the appeal of codefendant Perry Van Dyke (214 AD2d 468) and are, in any event, without merit. Concur—Rosenberger, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.